108 F.3d 1385
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.James GORT, Plaintiff-Appellant,v.SAN DIEGO APARTMENT ASSOCIATION, San Diego ApartmentAssociation Credit Checking;  San Diego County ApartmentAssociation;  San Diego Multi Housing Corporation;  SanDiego Apartment Association Credit Checking;  San DiegoApartment Association Screening Service Info Link;  DorisPayne;  Does 1-100;  Info Link, Defendants-Appellees.
No. 96-56087.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 18, 1997.*Decided Feb. 20, 1997.

Before:  ALARCN, CANBY, and TASHIMA, Circuit Judges.


1
MEMORANDUM**


2
James Gort appeals pro se the district court's order dismissing for lack of subject matter jurisdiction his complaint alleging that the San Diego Apartment Association and other related defendants violated the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq.  ("FCRA"), by failing to disclose to Gort all information the defendants had on him in their files.


3
The district court dismissed the complaint for lack of subject matter jurisdiction on the ground that Gort's complaint essentially seeks review of a decision of the Superior Court of the State of California, which had sustained the demurrers to the original and amended complaints filed by Gort in the Superior Court against the same defendants.  The district court's ruling was based on its premise that Gort's federal and state complaints were virtually identical.


4
The federal and state complaints were not, however, substantially the same.  The gravamen of the state action was that the defendants violated Gort's right to privacy under the California Constitution by improperly obtaining and reselling Gort's credit report.  The gravamen of the federal action is that the defendants failed to disclose to Gort all information they had on Gort in their files, when requested by Gort, in violation of the FCRA and California Civil Code Section 1785.15 (The California Consumer Credit Reporting Agencies Act).  Because the federal action and the state action seek relief for distinguishable conduct occurring largely at different times and resulting in violation of different rights, the district court erred in ruling that the federal action seeks review of the Superior Court's decision and in dismissing the federal complaint for lack of subject matter jurisdiction under Branson v. Nott, 62 F.3d 287 (9th Cir.1995).


5
Accordingly, we vacate the district court's sua sponte dismissal for lack of subject matter jurisdiction and remand for further proceedings.

VACATED and REMANDED.1


*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 We express no opinion on the merits of the arguments raised by the defendants in support of their motion to dismiss